Citation Nr: 1808671	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  08-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent from March 1, 2008 to August 15, 2014, for service-connected right knee osteochondritis desiccans, status post right tibial osteotomy, arthroscopic surgery with debridement and carticel transplant.

2.  Entitlement to temporary total evaluations based on hospitalization or post-surgical convalescence in November 2008 and 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to March 2000.  He served on active duty for training from February 1994 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 10 percent for right knee osteochondritis desiccans, status post right tibial osteotomy, arthroscopic surgery with debridement and Carticel transplant, (right knee disability).  The Veteran appealed the issue of entitlement to an increased rating.  A February 2008 rating assigned a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30, from December 3, 2007, and continued the prior 10 percent rating from March 1, 2008.  By rating decision of May 2009, the RO increased the 10 percent rating to 30 percent, effective March 1, 2008.  This increase did not constitute a full grant of the benefit sought, and the issue of an increased rating remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 1993).  

The issues of entitlement to temporary total evaluations under 38 C.F.R. § 4.29 and/or 38 C.F.R. § 4.30, for convalescence following right knee surgery in approximately November 2008 and 2009, was raised by the record.  After a June 2014 Board remand, the issues were addressed by rating decision of May 2016, denying entitlement to temporary total evaluations under 38 C.F.R. § 4.29 and/or 38 C.F.R. § 4.30, for convalescence following right knee surgery in approximately November 2008 and 2009.  As they are inextricably intertwined with the issue on appeal, they remain reflected on the title page.  

These issues were remanded further development in September 2011, July 2014, and March 2017.  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee osteochondritis desiccans, status post right tibial osteotomy, arthroscopic surgery with debridement and carticel transplant did not manifest in nonunion of the tibia or fibula.

2.  The competent and probative evidence of record does not reflect that the Veteran's November 2008 and 2009 surgeries resulted in the medical need for at least one month of convalescence.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for right knee osteochondritis desiccans, status post right tibial osteotomy, arthroscopic surgery with debridement and carticel transplant are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5262 (2017).

2.  The criteria for the assignment of temporary total ratings based on need for a period of convalescence following November 2008 and 2009 surgeries have not been met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in September 2011, July 2014, and March 2017.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding VA and private treatment records, schedule the Veteran for an appropriate VA examination, adjudicate the claim for temporary total ratings, and readjudicate the claim.   The RO contacted the Veteran in order to try and obtain relevant treatment records in October 2011 and February 2015, however the Veteran did not respond.   The Veteran was scheduled for and attended an appropriate November 2011 VA examination.  The RO readjudicated the claim most recently in an October 2017 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

III. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  

Consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Service connection for residuals, right tibial osteotomy was granted in a rating decision of April 2001.  A 10 percent rating was provided.  In August 2006, the Veteran filed an increased rating for a right knee impairment.  By rating decision of May 2009, the Veteran's rating for residuals, right tibial osteotomy was increased to 30 percent, effective March 1, 2008, pursuant to the rating criteria under Diagnostic Code (DC) 5010-5262.  The 30 percent rating was in effect from March 1, 2008 to August 15, 2014 and is the period on appeal.  

The Veteran maintains that his right knee disability was more severe than the 30 percent evaluation for the period in question.  

Disabilities rater under DC 5010, which governs disabilities due to traumatic arthritis, are to be rated under the same criteria as DC 5003, which addresses disabilities due to degenerative arthritis.  Under DC 5003, arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but to the extent that it is non-compensable, a 10 percent disability rating may be assigned with involvement of a major joint.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DCs 5003, 5010.

VA General Counsel has issued separate precedential opinions holding that a veteran also may be assigned separate ratings for X-ray evidence of arthritis with noncompensable or painful limitation of motion, or limitation of motion under Diagnostic Code 5260 or 5261, and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.  

Pursuant to DC 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating, limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion for the knee is to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Here, VA elected to rate the Veteran's right knee osteochondritis desiccans, status post right tibial osteotomy, arthroscopic surgery with debridement and carticel transplant by analogy, pursuant to the rating criteria under DC 5262, which provides criteria for assigning ratings based on impairment of the tibia and fibula.  Under those criteria, a 10 percent disability rating is assigned where the evidence shows malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent disability rating is appropriate for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent disability rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum scheduler 40 percent disability rating is assigned where the evidence shows nonunion of the tibia and fibula with loose motion and requiring the use of a brace.  Nonunion is defined as the "failure of the ends of a fractured bone to unite."  See Dorland's Illustrated Medical Dictionary at 1308 (31st ed. 2007).  

March 2008 VA treatment records reflect that the Veteran was receiving physical therapy for his right knee.  The Veteran reported regular exercise including using a stationary bike, calf raises, jogging in place, kicks backward and forward, and deep lunges.  He reported that his right knee pain was 8/10.  April 2008 VA treatment records reflect that the Veteran experienced knee pain consistently between 6-8/10. Treatment records reflect he continued with regular exercise.  He was discharged from physical therapy due to plateau of progress. 

The Veteran attended a VA examination in April 2008.  The Veteran reported that he used a brace for his right knee and was limited to walking half a mile and standing for only 10 to 15 minutes.  He reported right knee stiffness, weakness, instability, deformity, pain and giving way.  There were no episodes of dislocation or subluxation.  He reported daily locking episodes that were prolonged when standing as well as constant effusion.  The Veteran reported moderate to severe flare-ups which occurred every other day.  He told the examiner he was unable to job or run and was unable to pivot or turn.  The Veteran reported that he missed three months of work in that last year because of surgery on his right knee.  Upon examination, the Veteran's gait was described as antalgic.  There was no evidence of abnormal weight bearing.  Range of motion (ROM) testing revealed active and passive flexion to 122 degrees, with pain beginning at 80 degrees.  There was no additional loss of motion on repetitive use.  The examiner determined that the Veteran's right knee disability caused decreased mobility, problems with lifting and carrying, and lack of stamina and weakness.  

The Veteran was afforded an additional VA examination in April 2009.  He reported using a right knee brace frequently but not constantly, and taking ibuprofen to manage his knee pain.  Examination records note that the Veteran underwent an arthroscopic procedure with cartilage replacement in approximately 2008, and an arthroscopic knee surgery in 2009.  The Veteran denied right knee deformity, giving way, instability, incoordination, episodes of locking, effusions, and decreased speed of motion.  He reported experiencing pain, stiffness, weakness, episodes of dislocation or subluxation, and redness and swelling.  There was no functional limitation on walking, but the Veteran reported being limited to 15-30 minutes of standing.  The Veteran reported that he missed three months of work in that last year because of surgery on his right knee.  Upon examination, the Veteran's gait was normal, and there was no evidence of abnormal weight bearing.  The examiner found crepitus, and pain at rest.  ROM testing revealed right and left knee flexion to 140 degrees.  Right and left knee extension was normal.  There was objective evidence of pain with active motion during right knee testing.  There was no additional loss of motion on repetitive use.  The examiner determined that April 2009 X-ray's revealed no significant changes to the Veteran's right knee.  X-ray testing revealed right knee degenerative joint disease and proximal tibia open reduction and internal fixation.  The examiner determined that the Veteran's right knee disability caused lack of stamina, decreased strength, pain and weakness or fatigue.  

April 2009 VA treatment records show that the Veteran reported that his right knee was getting worse and was locking up a lot, and that he was experiencing intermittent swelling.  The Veteran attended a surgery consultation in May 2009.  The Veteran reported that his flexion and extension were not affected but that he did have pain with weight bearing.  He reported a right knee grinding feeling.  Upon examination, the Veteran's right knee had minimal effusion.  The right knee seemed to be ligamentously intact, he had good ROM but did have some crepitus that seemed to be over the medial side.  

June 2009 VA treatment records show that the Veteran had a flare-up on his right knee and was off work for two weeks.  December 2009 VA treatment reflects that the Veteran underwent a right knee Synvisc-One injection.

July 2010 VA treatment records show that the Veteran was taking body building classes. 

May 2011 VA treatment records reflect that the Veteran was experiencing pain with weight bearing.  X-rays revealed some narrowing of the medial joint space with a sunrise view showing some significant patellofemoral arthritis mainly associated with the intercondylar groove.  His alignment was normal.

The Veteran submitted a statement in 2011.  He reported that he continued to experience chronic right knee pain and discomfort.  He stated that he walked with a limp and experienced sharp pains when twisting, rotating, or walking short distances.

The Veteran was afforded an additional VA examination in November 2011.  He reported persistent pain, especially notable with weight bearing and motion.  He told the examiner he occasionally used a knee brace.  ROM testing revealed flexion to 120 degrees, with pain beginning at 120 degrees.  The Veteran's left knee testing revealed normal ROM without painful motion.  There was no evidence of instability of station, swelling, weakened movement, excess fatigability or atrophy of use.  The Veteran's right knee disability caused painful motion, disturbance in locomotion, interference with sitting, standing and weight bearing, and less movement than normal.  Muscle strength was rated at 5/5.  Anterior and posterior instability testing revealed no abnormalities, and both knees appeared normal.  Medial-lateral instability revealed a deviation of 2+ in the right knee.  There was no evidence of recurrent patellar subluxation or dislocation.  There was no X-ray evidence of patellar subluxation.

May 2012 VA treatment records reflect that the Veteran reported his right knee was getting worse.  He reported pain rated at 8/10, and that his knee sometimes gave out.  The Veteran attended a surgery consultation in June 2012.  He reported pain rated at 9/10 when not taking pain medication.  He reported that knee braces did not provide any benefit.  ROM testing revealed flexion to 130 degrees.  X-rays revealed moderate medial compartment degenerative joint disease.  July 2012 VA treatment records reflect that the Veteran's right knee revealed a well healed midline scar, and no swelling or erythema.  The treating physician noted that the Veteran's right knee was stable and positive for medial joint line pain.  ROM testing revealed flexion to 130 degrees.  December 2013 VA treatment records reflect that the Veteran reported that his right knee was locking and giving out.  Pain was rated at 7/10.  He reported that he tried a medial unloader brace but saw no benefit.  Pain was present primarily during weight bearing.  ROM testing revealing flexion to 120 degrees.  There was no swelling or warmth, and no joint line tenderness.  The treating physician noted that the Veteran's right knee was nontender with patella grind.

July 2014 VA treatment records show that the Veteran complained of worsening right knee pain.  The Veteran did not require assistance from others for any activities of daily living.  He demonstrated an antalgic gait, favoring his right knee.  There was pain to palpation along medial joint line.  ROM testing revealed active and passive flexion to 120 degrees, and 5/5 knee strength.  Stability testing revealed a stable lackman, stable anterior drawer and stable posterior drawer.  There was no significant pain with patellar compression.

Although the Veteran's right knee osteochondritis desiccans, status post right tibial osteotomy, arthroscopic surgery with debridement and carticel transplant was characterized by pain, weakness or fatigue, and lack of stamina, and although he has at times used a right knee brace, he at no time exhibited nonunion of the tibia or fibula.  Furthermore, the VA examinations consistently show that the Veteran is able to ambulate on his own, that his muscle strength was consistently 5/5, and that his motion is very minimally limited.  Medical evidence reflects that the Veteran periodically walked with an altered gait, though at times his gait appeared normal.  The Board finds that this evidence indicates a moderate disability of the right knee, as opposed to a marked disability warranting a higher rating, because at most the symptoms are described as moderate in nature.  The Board therefore finds that a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262 is not warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  To the extent that limitation of motion is considered in determining the level of right knee disability present under Diagnostic Code 5262, there is no indication that any additional functional loss caused by his right knee surgery residuals resulted in equivalent disability as contemplated by a 40 percent rating for nonunion of his tibia and fibula resulting in loose motion, and requiring a brace to support the nonunion.  

As to alternative or additional ratings, there is no record evidence of ankylosis.  The Veteran occasionally wore a knee brace, and aside from one deviation during a November 2011 VA examination, instability testing was consistently negative, therefore the Board finds that an additional rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board finds that a schedular rating in excess of 30 percent for right knee osteochondritis desiccans, status post right tibial osteotomy, arthroscopic surgery with debridement and carticel transplant is not warranted at any time between March 1, 2008 and August 15, 2014.  

IV. Temporary Total Ratings

The Veteran contends that temporary total disability convalescent ratings are warranted under 38 C.F.R. § 4.30 for two different surgeries performed in November 2008 and 2009 that he underwent to treat his right knee. 

A temporary total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30; effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30. 

A total rating will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  Id.  

There are several references to 2008 and 2009 right knee procedures throughout the Veteran's file.  As noted above, the Veteran's April 2009 VA examination references an arthroscopic knee with cartilage replacement in approximately 2008, and an arthroscopic knee procedure in 2009.  

In October 2011 and February 2015, the RO sent the Veteran notification that it was trying to obtain the medical records describing his 2008 and 2009 knee procedures, and that additional information was needed.  The Veteran did not respond.

The Board find that the weight of evidence does not support the criteria for a total convalescent rating under 38 C.F.R. § 4.30 following the surgeries performed in November 2008 and 2009 because there are no treatment records to review.  Though surgeries are referenced in the claims file, the Board is unable to discern if the surgeries on appeal meet the criteria required under 38 C.F.R. § 4.30.

The claim for entitlement to temporary total ratings based on need for convalescence following surgeries performed in November 2008 and 2009 must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.30.


ORDER

Entitlement to a rating in excess of 30 percent from March 1, 2008 to August 15, 2014, for service-connected right knee osteochondritis desiccans, status post right tibial osteotomy, arthroscopic surgery with debridement and carticel transplant is denied.

Entitlement to temporary total evaluations based on hospitalization or post-surgical convalescence in November 2008 and 2009 is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


